DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 15-29 are objected to because of the following informalities:  
In claim 15, line 6 should read in part “component are supplied when the first exhaust gas probe”.  Appropriate correction is required.
	In claim 16, line 2 should read in part “engine is used as the replacement signal”. Appropriate correction is required.
	In claim 19, line 5 should read in part “fill level target value, the fill level control”. Appropriate correction is required.
In claim 27, line 7 should read in part “component are supplied when the first exhaust gas probe”.  Appropriate correction is required.
	In claim 28, line 2 should read in part “engine is used as the replacement signal”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Reference to Claim 15
The claim recites the limitations "the exhaust gas”, “the exhaust gas stream”, and “the exhaust gas component" in lines 2, 4, and 5, respectively.  There is insufficient antecedent basis for these limitations in the claim.
The claim recites “the signal” and “the system model” in line 10. It is unclear which of the signals of the first exhaust gas probe “the signal” is referring to and it is unclear if “the system model” is referring to the “first system model” or a different system model.
	Claims 16-26 and 29 are rejected by virtue of depending from rejected claim 15.

In Reference to Claim 16
The claim recites the limitation "the fuel/air mixture composition" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

In Reference to Claim 17
	The claim recites the limitations “a lambda target value”, “a first control loop”, and “an initial value”. It is unclear if each respectively is the same “a lambda target value”, “a first control loop”, and “an initial value” as recited in claim 15 or different elements.
	The claim recites the limitations “the pilot control” and “the fill level”. It is unclear if “the pilot control” refers to “the lambda target value pilot control” or a different pilot control. Additionally, it is unclear if “the fill level” refers to the “actual fill level” or a different fill level.

	Claims 18, 26, and 29 are rejected by virtue of depending from rejected claim 17.

In Reference to Claim 18
The claim recites the limitations "specified target fill level” and “the base lambda target value" in lines 1-3.  There is insufficient antecedent basis for these limitations in the claim.

In Reference to Claim 19
	The claim recites the limitations "the second control loop” and “the first catalytic converter model” and “the filtered fill level target value" in lines 3-5.  There is insufficient antecedent basis for these limitations in the claim.
	The claim recites the limitations “the signal” and “the fill level”. It is unclear which signal of the first exhaust gas probe “the signal” is referring to. Additionally, it is unclear if “the fill level” is referring to “the actual fill level” or a different fill level.

In Reference to Claim 22
The claim recites the limitation "the real catalytic converter" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

In Reference to Claim 23

Additionally, it is unclear as to which signal “a signal” in line 3 is referring to.
	Claims 24-25 are rejected by virtue of depending from rejected claim 23.

In Reference to Claim 25
	The claim recites “the system model”. It is unclear if “the system model” is referring to the “first system model” or a different system model.
	The claim recites “a lambda value” in lines 2 and 3. It is unclear if these are the same lambda values as each other or the “a lambda target value” recited in claim 1.
The claim recites the limitation "the three-way catalytic converter" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Additionally, the claim recites “the lambda value measure there”. It is unclear as to the location “there” is referring to.
	
In Reference to Claim 26
The claim recites the limitation "the maximum oxygen storage capacity" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

In Reference to Claim 27
The claim recites the limitations "the exhaust gas”, “the exhaust gas stream”, “the exhaust gas component", and “the base lambda target value” in lines 3, 6, 7 and 13, respectively.  There is insufficient antecedent basis for these limitations in the claim.

	Claim 28 is rejected by virtue of depending from rejected claim 27.

In Reference to Claim 28
The claim recites the limitation "the fuel/air mixture composition" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
The claim recites “the signal” in line 3. It is unclear which of the signals of the first exhaust gas probe “the signal” is referring to.

In Reference to Claim 29
The claim recites the limitation "the maximum oxygen storage capacity" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-16, 20-21, 23, and 27-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akihisa et al. (US 2011/0005207).
In Reference to Claim 15 (As Best Understood) 
(See Akihisa, Figure 1)
Akihisa et al. (Akihisa) discloses:
	A method for controlling a filling of an exhaust gas component storage device of a catalytic converter in the exhaust gas of an internal combustion engine, the method comprising: 
ascertaining an actual fill level of the exhaust gas component storage device (161) using a first system model, to which signals of a first exhaust gas probe (178a) that extends into the exhaust gas stream upstream from the catalytic converter (161) and acquires a concentration of the exhaust gas component are supplied when this first exhaust gas probe (178a) is ready for operation (See Akihisa, Paragraphs [0104]-[0105]);
The Examiner notes that the upstream sensor is utilized to control the rich/lean upstream conditions via feedback control for determining the fill level of the catalyst. 
specifying a lambda target value for a first control loop by a lambda target value pilot control; supplying, when the first exhaust gas probe is not ready for operation, a 

In Reference to Claim 16 (As Best Understood)
(See Akihisa, Figure 1)
Akihisa discloses:
wherein a lambda signal from a pilot control of the fuel/air mixture composition of the internal combustion engine is used as replacement signal for the signal of the first exhaust gas probe. (See Akihisa, Paragraphs [0102]-[0104]).

In Reference to Claim 20 (As Best Understood) 
(See Akihisa, Figure 1)
Akihisa discloses:
	wherein the first system model includes a catalytic converter model. (See Akihisa, Paragraphs [0131]-[0137]).

In Reference to Claim 21 (As Best Understood) 
(See Akihisa, Figure 1)
Akihisa discloses:
	wherein the catalytic converter model includes an input emissions model and a fill level and emissions model. (See Akihisa, Paragraphs [0131]-[0137]).

In Reference to Claim 23 (As Best Understood) 
(See Akihisa, Figure 1)
Akihisa discloses:
	wherein the catalytic converter model includes an output lambda model that is set up to convert, with the first catalytic converter model, calculated concentrations of the individual exhaust gas components into a signal that can be compared with the signal of a second exhaust gas probe that is situated downstream from the catalytic converter and is exposed to the exhaust gas. (See Akihisa, Paragraphs [0131]-[0137]).
	The Examiner notes that the exit lambda values are compared with the entry lambda values to determine the time frame when the exit lambda values have switched from rich-to-lean or lean-to-rich in order to determine oxygen storage.

In Reference to Claim 27 (As Best Understood) 
(See Akihisa, Figure 1)
Akihisa discloses:
	A control apparatus, comprising: 
a control device (201) configured to control a filling of an exhaust gas component storage device (161) of a catalytic converter in the exhaust gas of an internal combustion engine, and to ascertain an actual fill level of the exhaust gas component storage device using a first system model, and to process signals of a first exhaust gas probe (178a) that extends into the exhaust gas stream upstream from the catalytic converter and that acquires a concentration of the exhaust gas component, when this 
The Examiner notes that the upstream sensor is utilized to control the rich/lean upstream conditions via feedback control for determining the fill level of the catalyst.  
wherein the control device (201) is configured to specify a lambda target value for a first control loop through a lambda target value pilot control, and, if the first exhaust gas probe is not ready for operation, to supply a replacement signal for the signal of the first exhaust gas probe (178a) to the system model, and to use the replacement signal in the lambda target value pilot control as an initial value for the base lambda target value. (See Akihisa, Paragraphs [0102]-[0104]).

In Reference to Claim 28 (As Best Understood) 
(See Akihisa, Figure 1)
Akihisa discloses:
wherein a lambda signal from a pilot control of the fuel/air mixture composition of the internal combustion engine is used as replacement signal for the signal of the first exhaust gas probe. (See Akihisa, Paragraphs [0102]-[0104]).

Allowable Subject Matter
Claims 17-19, 22, 24-26, and 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wagner, Packard, Burak, Iwachido, Shi, and Katsuno show oxygen storage control devices within the state of the art of invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512.  The examiner can normally be reached on 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MATTHEW T LARGI/Primary Examiner, Art Unit 3746